Citation Nr: 1045117	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  04-05 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative 
joint disease of the right knee.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


\
INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1958 to January 1961 and from December 1962 to December 
1964.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Waco, Texas Department of Veterans Affairs (VA) Regional Office 
(RO).

By decision dated in July 2008, the Board denied an increased 
rating for degenerative joint disease of the right knee.  The 
Veteran subsequently appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).

In a July 2010 memorandum decision, the Court set aside the 
portion of the Board's July 2008 decision that denied an 
increased rating for degenerative joint disease of the right knee 
and remanded the matter for a new medical examination.  The Court 
did not consider those portions of the Board's decision that 
denied increased ratings for hemorrhoids, a right elbow disorder, 
and bronchitis as the appellant expressly declined to appeal 
those denials.  

The issues of service connection for left knee and hip 
disabilities, to include on a secondary basis, have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).   Therefore, 
the Board does not have jurisdiction over them, and they 
are referred to the AOJ for appropriate action.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Court's Memorandum Decision found that two of the three VA 
examinations of the right knee, performed in 2003, 2004, and 
2006, contained reported symptoms that constituted evidence of 
some kind of instability of the knee.  The Memorandum Decision 
noted that the Veteran reported during his 2003 examination that 
he had been using a cane for a year and that his knee gives way 
approximately once a month.  During his 2004 examination he 
reported that he had used a cane for the last two years, he limps 
on the right leg, and his knee occasionally gives way, about four 
times per year.  However, the 2004 examiner clearly noted, 
"[t]here is no instability of the right knee."  A 2006 VA 
examination report noted that the Veteran used no assistive 
devices and had no instability.

The Court found the examinations inadequate for evaluation 
purposes as the 2006 examiner provided no explanation of how the 
stability of the Veteran's knee improved so significantly since 
2003 and 2004.  [The Court's decision did not mention the 2004 
examiner's finding of no instability of the right knee.]  The 
Court found that the apparently contradictory indications noted 
in the examination reports needed to be "at least addressed, if 
not reconciled" and that the Board was obligated to explain why 
staged ratings were not necessary in this case.  The Court's 
Memorandum Decision is "the law of the case" in this matter.

The Memorandum Decision also found that an adequate examination 
required evaluations for pain on active and passive motion and in 
weight-bearing and nonweight-bearing situations given the Board's 
finding that the Veteran's right knee was manifested by arthritis 
and painful motion and the references in the file to the use of a 
cane, fatigue while climbing stairs, and trouble lifting 20 
pounds in weight.

Accordingly, the case is REMANDED for the following action:

1.	Obtain relevant VA treatment records, 
including those developed at the VA North 
Texas Health Care System since July 2004.

2.	Arrange for the Veteran to be afforded a 
VA examination to determine the severity 
of his service-connected right knee 
disability since 2002.  The examiner must 
review the Veteran's claims folders in 
conjunction with the examination.  All 
clinical findings should be reported in 
detail.  The findings must include range 
of motion studies (to include any 
limitations due to pain) as well as 
specific findings as to degree of any 
subluxation or instability.  In 
particular, the examiner should:

a.	Address and reconcile the apparently 
contradictory [per the Court] 
indications with respect to 
instability in the 2003, 2004, and 
2006 VA examination reports, in 
addition to current findings; and 

b.	Evaluate pain on active and passive 
motion and in weight-bearing and 
nonweight-bearing situations given 
the references in the file to the use 
of a cane, fatigue while climbing 
stairs, and trouble lifting 20 pounds 
in weight.

The examiner must explain the rationale 
for all opinions.

2. Then adjudicate the matter of 
entitlement to an increased rating for 
right knee disability [to include 
consideration of "staged" ratings if 
warranted by the factual evidence.  If the 
benefit sought remains denied, issue an 
appropriate SSOC and afford the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

